IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-78,992-01


EX PARTE ALVIN T. MCKENNON, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 9358
IN THE JUDICIAL DISTRICT COURT OF NOLAN COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
aggravated sexual assault and indecency with a child.  He was sentenced to fifteen years'
imprisonment for the aggravated sexual assault and ten years' community supervision for the
indecency with a child.  He did not appeal his convictions.
	After a review of the record, we find that Applicant's claims that challenge his
conviction in count one, aggravated sexual assault of a child, are without merit.  Therefore,
we deny relief.
	Applicant's claims challenging the conviction in count sixteen, indecency with a child,
are not properly raised on an 11.07 habeas application and are therefore dismissed.  Tex.
Code Crim. Proc. Art. 11.07, §§ 1, 3(a)-(b).

Filed: February 13, 2013
Do not publish